Citation Nr: 0612247	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-32 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and asthma/emphysema, oxygen 
dependent, to include as secondary to cigarette smoking.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to cigarette smoking.

3.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to cigarette smoking.

4.  Entitlement to service connection for a prostate 
condition, to include as secondary to cigarette smoking.






REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefits sought on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran claimed entitlement to service connection for 
COPD and asthma/emphysema, sleep apnea, diabetes mellitus, 
and a prostate condition secondary to cigarette smoking on 
June 28, 2002.

3.  COPD and chronic asthma did not begin during or as a 
consequence of service.

4.  Sleep apnea did not begin during or as a consequence of 
service.

5.  Diabetes mellitus did not begin as a consequence of 
service or within one year of the veteran's discharge from 
service.

6.  The veteran's prostate condition did not begin during or 
as a consequence of service.



CONCLUSIONS OF LAW

1. The veteran's claims of entitlement to service connection 
for COPD and asthma/empysema, sleep apnea, diabetes mellitus, 
and a prostate condition due to tobacco use in service are 
barred by law.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 
3.300 (2005). 

2.  COPD and asthma/emphysema were not incurred in active 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

3.  Sleep apnea was not incurred in active service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Diabetes mellitus was not incurred in active service or 
within one year of the veteran's discharge from service.  See 
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

5.  The veteran's prostate condition was not incurred in 
active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. March 3, 2006).  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  

In letters dated in September 2002 and April 2004, VA 
notified the veteran of the information and evidence needed 
to demonstrate service connection for COPD, asthma, sleep 
apnea, diabetes, and prostate problems, including what part 
of that evidence the veteran was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information related to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  The veteran was not notified of the evidence 
necessary to demonstrate the degree of disability or the 
effective date of disability; however, as service connection 
is denied in this decision, the Board finds that the lack of 
notice is not prejudicial because VA will not assign a rating 
or effective date for those disabilities.  Thus, the Board 
finds that VA met its duty to notify the appellant of his 
rights and responsibilities under the VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran 
initial VCAA notice in September 2002, prior to the April 
2003 AOJ decision on appeal.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence and 
affording him an opportunity to testify before an RO hearing 
officer and/or the Board.  The veteran requested a hearing 
before the RO, but he withdrew that request in lieu of an 
informal contact with a decision review officer.  Thus, all 
known and available records relevant to the issue on appeal 
were obtained and are associated with the veteran's claims 
file, and the veteran does not contend otherwise.  

The VCAA requires VA to order a medical examination of the 
veteran if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but otherwise indicates that the veteran has a 
disability or recurrent symptoms of a disability that may be 
associated with an in-service injury or disease.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran's 
representative argues that VA is required to order an 
examination to ascertain whether there is a relationship 
between cigarette use and the veteran's disabilities.  
Because the Board finds that the timing of the veteran's 
claim precludes entitlement to service connection based on 
tobacco use, further medical development to assess that 
relationship would not aid in substantiating the claim.  
Additionally, there is no evidence of any in-service injury 
or disease potentially related to the veteran's current 
disabilities, and further medical development is not required 
to ascertain whether the veteran's disabilities are service-
connected.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran, and 
no further action is necessary to meet the requirements of 
the VCAA.  

Secondary Service Connection for Tobacco Use

The veteran alleges that he developed chronic asthma, sleep 
apnea, diabetes, and a prostate condition as a result of a 
smoking habit that began during service.  He avers that he 
felt pressured to begin smoking when his sergeant provided 
him cigarettes, he received cigarettes in his service 
rations, and several soldiers teased him about his reluctance 
to smoke.  He states that VA physicians advised him that COPD 
and chronic asthma were caused by smoking.  

For claims received after June 9, 1998, a disability will not 
be considered service-connected on the basis that it resulted 
from injury or disease attributable to a veteran's in-service 
use of tobacco products, including cigarettes.  See 38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  A claim is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  The 
veteran filed a claim for service connection for COPD and 
asthma/emphysema, sleep apnea, diabetes mellitus, and a 
prostate condition secondary to tobacco use in June 2002.

The veteran avers that VA negligence resulted in his failure 
to file a claim for service connection for his tobacco-
related disabilities before June 1998.  He alleges that, in 
1997, VA personnel advised him that Congress was considering 
a law that would make asthma a service-connected disability 
and increase the veteran's VA benefits.  He maintains that he 
requested information about submitting an appropriate claim, 
but VA employees advised him that they would automatically 
complete the necessary filings.  They allegedly assured the 
veteran that he could receive additional benefits within one 
year.  He asserts that, in 2000, he learned that Congress had 
voted against the law that would have increased his benefits.  

The veteran's description of the alleged 1997 interview only 
references VA negligence in relation to the veteran's claim 
for secondary service connection for COPD and asthma.  The 
veteran does not allege that he claimed or evidenced an 
intent to claim secondary service connection for sleep apnea, 
diabetes mellitus, or a prostate condition during that 
alleged interview.  In fact, the veteran was not diagnosed as 
having diabetes mellitus until 1999, two years after the 
alleged interview and several months after the effective date 
of 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300.  In any case, 
there is no medical evidence that those conditions are 
related to tobacco use.  Consequently, service connection for 
sleep apnea, diabetes mellitus, and a prostate condition 
secondary to cigarette smoking must be denied.  

The Board also notes that the veteran's description of the 
alleged 1997 interview does not conclusively demonstrate that 
the veteran evidenced an intent to claim secondary service 
connection for chronic asthma as a tobacco-related 
disability.  The veteran references discussion of a law that 
would have made his disabilities service-connected and 
resulted in a large increase in his benefits, but the 1998 
amendment actually barred service connection for tobacco-
related disabilities and precluded an increase in the 
veteran's benefits based on in-service smoking.  This 
ambiguity confuses an assessment of what the veteran claimed 
when he allegedly requested filing assistance under the 
pending law.  In any case, there is no documented evidence 
that the veteran indicated an intent to claim secondary 
service connection prior to June 2002.  In October 2003, the 
RO contacted a VA Service Center to ascertain whether there 
was any record of a potential contact with the veteran in 
1997, but the Service Center indicated that details of in-
person contacts are not preserved for longer than two years.  
VA treatment records from 1992 to 2004 contain no reference 
to the alleged discussion or the veteran's intention to file 
a claim for service connection for COPD and asthma.  
Therefore, because the first documented claim for secondary 
service connection is the veteran's June 2002 claim, the 
veteran is barred from entitlement to service connection for 
COPD and asthma/emphysema secondary to cigarette smoking.   

Direct Service Connection

Service connection based on in-service tobacco use is not 
prohibited if the disability can be service-connected on some 
basis other than the veteran's use of tobacco products during 
service, if the disability became manifest during service, or 
if the disability appeared to the required degree of 
disability within an applicable presumptive period.  See 38 
U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(b).

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuing symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Medical 
evidence must verify that symptomatology relates to a current 
condition.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

During service, the veteran was hospitalized for a common 
cold in February 1951 and for pharyngitis in October 1952.  
The veteran additionally alleges that he was treated for 
pneumonia in 1951.  

VA medical records indicate that the veteran began 
experiencing problems with bronchial asthma in 1989.  He 
experienced multiple exacerbations of asthmatic symptoms in 
1991 and 1992, and physicians diagnosed COPD and chronic 
asthma.  In November 1992, VA granted pension benefits for 
non-service-connected disabilities, including COPD and 
asthma.  

Physicians diagnosed sleep apnea in July 1991, and the 
veteran has received consistent treatment for that condition.  
In July 1992, a VA physician opined that sleep apnea was 
secondary to dry mouth.  

In February 1999, a VA physician opined that, based on 
recorded blood levels, the veteran had a one-year history of 
diabetes mellitus.  The veteran has received treatment for 
the condition since that original diagnosis.  

During an August 1992 VA examination, the examiner noted that 
the veteran had a history of lower bowel bleeding as well as 
more recent symptoms suggestive of early colon disease.  In 
February 1996, a prostate biopsy revealed evidence of chronic 
prostatitis.  The veteran is currently treated for benign 
prostatic hypertrophy.

Diabetes mellitus is classified as a chronic disease under 38 
C.F.R. § 3.309(a).  Under that regulation, service connection 
may be granted for diabetes mellitus if the veteran displays 
symptoms of the condition to a degree of ten percent or more 
within one year of discharge, even if there is not otherwise 
evidence that the disease was incurred in or aggravated by 
service.  See 38 C.F.R. §§ 3.307(a)(2), 3.309(a).  The 
presumption will not apply in this case because there is no 
medical evidence that the veteran displayed symptoms of 
diabetes within one year of his 1954 discharge; the veteran 
was not diagnosed as having diabetes until 1999.  There is no 
statutory or regulatory provision to allow for an extension 
of a presumptive period.

There is no evidence that COPD, asthma, diabetes mellitus, or 
a prostate condition are related to the veteran's period of 
service.  The veteran did not complain of or receive 
treatment for asthmatic or bronchial symptoms, sleep 
disruption, diabetes, or prostate symptomatology during 
service.  Moreover, the veteran did not exhibit symptoms of 
those conditions until more than thirty years after his 
discharge; the veteran was not treated for asthmatic symptoms 
until the late 1980s, for sleep apnea until the early 1990s, 
for diabetes mellitus until 1998, or for prostate disease 
until 1992.  No medical evidence or medical opinion 
establishes a relationship between those conditions and the 
veteran's service-excepting in-service tobacco use.  Because 
there is no nexus between the veteran's disabilities and his 
period of service, his claim for service connection for COPD 
and asthma/emphysema, sleep apnea, diabetes mellitus, and a 
prostate condition must be denied.


ORDER

Service connection for COPD and asthma/emphysema, oxygen 
dependent, to include as secondary to cigarette smoking, is 
denied.

Service connection for sleep apnea, to include as secondary 
to cigarette smoking, is denied.

Service connection for diabetes mellitus, to include as 
secondary to cigarette smoking, is denied.

Service connection for a prostate condition, to include as 
secondary to cigarette smoking, is denied.




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


